On the court’s own motion, the court’s order dated January 10, 1949, dismissing the appeal from the judgment, and the court’s order dated October 20,1948, insofar as it denies appellant’s motion to dispense with printing on the appeal, are vacated. Renewed motion by appellant to dispense with printing, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, commencing January 30, 1961; the appeal is ordered on the calendar for said term. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.